DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 12/08/2021 have been entered. Claims 1-9 are pending in the application.
Response to Arguments
The remarks filed 12/08/2021 have been fully considered.
Applicant remarks that “Claims 1, 2, 3, 4 and 8 have been amended in order to overcome the rejection(s) and objection(s). Claims 5, 6, 7 and 9 remain unchanged. No new matter has been introduced.”
In response, although the amendments were sufficient to overcome the objections and rejections set forth in the Non-Final Office Action, they did in fact introduce new matter into the disclosure.  See the current rejection of claim 1 below. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):



Claims 1-9 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 1: in response to the rejection of claim 1 under 35 USC 112(b) set forth in the Non-Final Office Action, applicant amended the claim to recite “(2) selecting the thin bamboo sheets with color difference and processing defects”.  However, the original disclosure required the selection of the thin bamboo sheets having less color difference and fewer processing defects (emphasis added), which is the opposite of what is now being claimed.  Therefore, the recitation enters new matter into the disclosure.  Applicant is required to cancel the new matter in the reply to this Office Action.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) set forth in this Office Action. Claims 2-9 are only indicated as allowable based on their dependency on claim 1.
The following is a statement of reasons for the indication of allowable subject matter (reproduced from the Non-Final Office Action for convenience):

processing a sliced bamboo veneer into thin bamboo sheets with a thickness of less than 0.1 mm (¶ [0009]);
performing deburring, sanding, and surface polishing on the rolled thin bamboo sheets (¶¶ [0010], [0016]);
performing mildew-proofing treatment on the thin bamboo sheets (¶¶ [0007], [0022]);
performing surface coating treatment on the thin bamboo sheets using a coating material (¶¶ [0015], [0034]);
drying the coated thin bamboo sheets (¶ [0030]) at high temperature;
fine-polishing the dried thin bamboo sheets (¶ [0037]);
cutting the thin bamboo sheets (¶ [0031]).
Zhou does not disclose that said steps are performed in the claimed order, does not disclose that the paper is hydrophilic, that the bamboo material is bamboo veneer, or that the thin slices are between 0.2-0.6 mm, or performing mothproofing treatment, or that the drying step is performed at low temperature, and does not disclose step (9) flattening, compacting, and piling the cut thin bamboo sheets for future use; wherein the coating material used in Step (5) is prepared from a coupling agent, a stabilizing agent, and a penetrating agent and at beginning of preparation of the coating material, a volume ratio of the three agents is 60-70%, of the coupling agent to 15-25% of the stabilizing agent to 10-15%, of the penetrating agent, totaling 100%, and Step (5) further comprising steps of: (5-1) pouring the coupling agent into a 
Abematsu et al. (JP 2012-201035 A) teaches a method of providing sliced bamboo veneer to be used as decorative material (Abstract and ¶ [0014]), and that the thickness of the slices is between 0.2-0.5 mm (¶ [0015]). Abematsu also teaches polishing the veneer by sanding it (¶ [0018]), performing mildew-proofing (¶ [0030]), surface coating (¶ [0017]), and fine-polishing (¶ [0030]). However, it would not be obvious to the skilled artisan to replace Zhou’s bamboo material with the bamboo veneer taught by Abematsu since Zhou does not even disclose that the material can be a layered material. And Abematsu does not teach that the thin sliced sheets are to be used for writing and does not remedy any of the other deficiencies of Zhou.
Gu (CN 1304826 A) teaches a method for producing bamboo veneer by slicing bamboo to sheets have a thickness of 0.15-4.0 mm (¶ [0008]), selecting the sheets with less color difference (¶ [0009]), cutting the sheets (¶ [0012]), and flattening the sheets (¶ [0005]). However, it would not be obvious to the skilled artisan to replace Zhou’s bamboo material with the bamboo veneer taught by Liu since Zhou does not even disclose that the material is a layered material. And Liu does not teach that the thin sliced sheets are to be used for writing and does not remedy any of the other deficiencies of Zhou.

Liu et al. (CN 1465473 A) teaches slicing a block/cube of bamboo veneer into slices having a thickness of 0.15-2.00 mm (Abstract and claim 3), and coating the sliced sheets (¶ [0015]). However, it would not be obvious to the skilled artisan to replace Zhou’s bamboo material with the bamboo veneer taught by Liu since Zhou does not even disclose that the material can be a layered material. And Liu does not teach that the thin sliced sheets are to be used for writing and does not remedy any of the other deficiencies of Zhou.
Therefore, the prior art as exemplified by Zhou, Abematsu et al., Gu, Yada, and Liu et al., fails to disclose or render obvious in combination every limitation of claim 1. Accordingly, claims 1-9 are deemed allowable over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753